Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 1 of 56 PageID #: 1376




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF NEW YORK

 DERRICK PALMER, KENDIA MESIDOR,
 BENITA ROUSE, ALEXANDER ROUSE,                      NO. 1:20-cv-02468-BMC
 BARBARA CHANDLER, LUIS PELLOT-
 CHANDLER, and DEASAHNI BERNARD,
                                                          AMENDED COMPLAINT
                        Plaintiffs
                                                                CLASS ACTION
        v.

 AMAZON.COM, INC. and AMAZON.COM
 SERVICES, LLC,

                        Defendants.


                                       INTRODUCTION

       1.      Defendants Amazon.com, Inc. and Amazon.com Services LLC (together,

“Amazon”) operate the JFK8 “fulfillment center” in Staten Island. The JFK8 facility is a small

city that runs twenty-four hours a day, seven days a week and has a footprint of more than

fourteen football fields. It employs thousands of workers, many of whom are people of color

who travel hours every day by public transportation to work ten- to eleven-hour shifts for low

wages fulfilling Amazon orders for customers across the East Coast.

       2.      This case is about Amazon’s failures to comply with New York law and “New

York Forward” minimum requirements for businesses, which incorporate state and federal public

health guidance, during the COVID-19 pandemic at the JFK8 facility. Through their common

law claims Plaintiffs seek to enforce New York’s minimum requirements for businesses in the

wholesale trade sector, like Amazon’s fulfillment centers, that continue operations during the

pandemic.




                                                1
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 2 of 56 PageID #: 1377




       3.      Amazon’s failures have already caused injury and death to workers and family

members of workers. At least one JFK8 worker has died from COVID-19, and there are rumors

of additional deaths among JFK8 workers. Workers have brought the virus home to family

members, some of whom have also tragically died.

       4.      Plaintiff Barbara Chandler, for example, contracted the virus that causes

COVID-19 in March at the JFK8 facility from workers who were explicitly or implicitly

encouraged to continue attending work and prevented from adequately washing their hands or

sanitizing their workstations.

       5.      Chandler brought the virus home to her family and less than a month later, she

awoke to find her cousin with whom she lived dead in their bathroom, after he had become ill

with COVID-19 symptoms. As explained further below, Chandler was eligible for and requested

paid COVID leave under New York law, which requires employers like Amazon to promptly

issue quarantine pay to workers so that no one feels pressured to attend work when they may be

sick. Despite everything she had been through, Amazon failed to pay Chandler her COVID leave

in the next pay period as required. And after weeks of delay, and numerous requests by Chandler

to complete the payments, Amazon still failed to pay Chandler all of the COVID leave pay to

which she was entitled.

       6.      Aside from their classwide claim to backpay for Amazon’s failure to fully

compensate workers for COVID leave, Plaintiffs in this case do not seek damages for past harm.

All they seek is an order requiring Amazon to comply with public health guidance to prevent

more harm in the future.

       7.      This harm is not theoretical. Workers at JFK8 continue to contract COVID-19.

Through May 2020, JFK8 workers continually received messages from Amazon announcing




                                                2
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 3 of 56 PageID #: 1378




“additional” newly confirmed cases in the facility, but it is not clear whether Amazon has

continued to disclose cases. As New Yorkers continue to return to normalcy, JFK8 workers and

their families live with the very real threat of infection every day.

       8.      Although Amazon has sought to create a façade of compliance by, for example,

providing fulfillment center employees with masks, the company has failed to comply with the

fundamentals of workplace safety embodied in New York’s minimum requirements and COVID

leave law, as well as federal guidance incorporated by New York’s requirements. Amazon has

failed to (1) allow time for workers to engage in personal hygiene and sanitizing of their

workstations and to socially distance during work and on breaks, (2) clearly communicate with

workers about sick leave, promptly grant such leave, promptly pay workers for such leave, and

pay them their complete wages for such leave, and (3) perform or provide for adequate contact

tracing of its employees, in cooperation with public health authorities.

       9.      Amazon is not a small business doing its best under uncertain guidance. The

“minimum requirements” of New York Forward and New York’s quarantine law are abundantly

clear. And Amazon is not helpless to prevent injury and death caused by virus spread occurring

within its facility. Amazon is one of the wealthiest companies in the world, and it uses cutting-

edge technology to monitor its workers at JFK8, choreographing their locations within the

facility by algorithm and using hand-held scanners and smartphone applications to record their

movements and track, on a minute-by-minute basis, whether they are working or are “off task.”

Its failures to comply with New York’s minimum requirements and New York sick leave law are

inexcusable.




                                                  3
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 4 of 56 PageID #: 1379




                                           PARTIES

       10.     Plaintiff Derrick Palmer, a resident of New Jersey, is a Warehouse Associate,

Process Guide and Picking Master in the Pick, Count, Floor-Health department at JFK8. He has

worked for Amazon since July 2015 and has worked in the JFK8 facility since it opened in

October 2018. In his role as a Picking Master he picks customer orders, repeatedly touching

items that have been touched by other workers at JFK8. His role as a Process Guide requires

regular and close interaction with around 40 other warehouse associates.

       11.     Plaintiff Kendia Mesidor, a resident of New Jersey, lives with and is in a

relationship with Derrick Palmer. She is anemic and at heightened risk of infection. Her potential

exposure to the virus through Palmer’s work at JFK8 has already caused Mesidor trauma.

Mesidor’s elderly father died on May 15, 2020; due to her concerns that she could be a carrier of

the virus because of living with someone who works at JFK8, Mesidor was only able to see her

father once during his final months.

       12.     Plaintiff Benita Rouse, a resident of New York, is a Problem Solver in the

inbound department at JFK8. She has worked for Amazon since March 2017 and has worked in

the JFK8 facility since it opened in October 2018. In her role as a Problem Solver, she assesses

whether damaged items can be re-sold, which entails touching items that have been handled by

other workers at JFK8. Her role as a Problem Solver also requires regular and close interaction

with her team, as they all use the same equipment and fixtures to process and dispose of

products.

       13.     Plaintiff Alexander Rouse, a 32-year-old resident of New York, lives with and is

the only child of Benita Rouse. During the pandemic, he followed the stay-at-home order in New

York City, only leaving their small apartment about once per week to get groceries, and he has




                                                4
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 5 of 56 PageID #: 1380




continued to limit his exposure outside of his home and followed recommended guidance around

social distancing and wearing a mask since the stay-at-home order was lifted. His primary

potential exposure to the virus that causes COVID-19 is through his mother, Benita Rouse.

       14.     Plaintiff Barbara Chandler, a resident of New York, is a Process Assistant in the

Pick, Count, and Floor-Health department at JFK8. She has worked for Amazon since February

2017 and has worked in the JFK8 facility since it opened in October 2018. In her role as a

Process Assistant, she helps manage, supervise, and coach a team of about 50 people, frequently

interacting closely with workers at JFK8 to ensure they are performing their tasks up to

Amazon’s standards and to help them solve problems in the workplace.

       15.     Chandler tested positive for COVID-19 on March 26, 2020, and several members

of her household subsequently became sick, including her cousin who died on April 7, 2020 after

experiencing COVID-19 symptoms.

       16.     Plaintiff Luis Pellot-Chandler, a resident of New York, lives with and is the oldest

child of Barbara Chandler. During the pandemic, he has followed the stay-at-home order in New

York City, but after his mother contracted COVID-19, he got sick and experienced symptoms of

COVID-19.

       17.     Plaintiff Deasahni Bernard, a resident of New York, is a member of the robotics

team at JFK8. Bernard has worked for Amazon at JFK8 since November 2019. In her role on the

robotics team, Bernard ensures that other warehouse associates are able to perform their tasks

without any obstructions by making sure the robots are operating smoothly and helping to clear

items that have fallen onto the KIVA floor (the part of the floor where the robots move to and

from stations). Bernard also helps to repair the robots when problems occur.




                                                5
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 6 of 56 PageID #: 1381




       18.    Defendant Amazon.com Inc. is a Delaware corporation with its principal place of

business in Seattle, Washington.

       19.    Defendant Amazon.com Services LLC is a wholly owned subsidiary of

Amazon.com, Inc. Amazon.com Services LLC is a Delaware limited liability corporation with

its principal place of business in Seattle, Washington. Defendant Amazon.com Services LLC’s

sole member is Amazon.com Sales Inc., a Delaware corporation with its principal place of

business in Seattle, Washington. Defendant Amazon.com Inc. is the sole owner of Amazon.com

Sales, Inc.

       20.    Amazon is the world’s largest internet company by revenue, and, with

approximately 840,000 employees, the second-biggest private employer in the United States.

Amazon operates the JFK8 facility in Staten Island, New York.

                                       JURISDICTION

       21.    This Court has jurisdiction over this matter under 28 U.S.C. § 1331 (federal

question) and 28 U.S.C. § 1332 (diversity).

       22.    Plaintiffs’ claims arise under the laws of the United States because the question of

whether Amazon’s conduct violates state law involves interpreting federal rules and guidance,

including guidance from the Centers for Disease Control and Prevention.

       23.    This Court has diversity jurisdiction because Plaintiffs are residents of New York

and New Jersey, Defendant Amazon.com, Inc. is a Delaware corporation with its principal place

of business in Seattle, Washington, and Defendant Amazon.com Services LLC is a Delaware

limited liability corporation whose sole member is a Delaware corporation.

       24.    Furthermore, the cost to Amazon of implementing the injunctive relief requested

below, including the costs necessitated by providing prompt information about, and payment of,




                                               6
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 7 of 56 PageID #: 1382




the full amount of COVID-19 paid leave, accelerating paid time off, continuing to suspend

productivity requirements, and developing and implementing a contact-tracing protocol, is in

excess of $75,000.00.

        25.     Venue is proper pursuant to 28 U.S.C. § 1391 in the Eastern District of New York

because the acts and omissions that are the subject of this action all occurred in the Eastern

District of New York.

                      NEW YORK LABOR LAW CLASS ALLEGATIONS

        26.     Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

Complaint.

        27.     Plaintiffs Bernard and Chandler assert their Count III as a Fed R. Civ P. 23 class

action on their own behalf and on behalf of the damages class for which they seek certification.

        28.     Plaintiffs Palmer, Rouse, Chandler, and Bernard assert their Count IV as a Fed. R.

Civ. P. 23 class action on their own behalf and on behalf of the injunction class for which they

seek certification.

        29.     Pending any modifications necessitated by discovery, Plaintiffs preliminarily

define the classes as follows:

                Damages Class:

                All Amazon employees employed in the State of New York who
                took leave pursuant to New York’s paid COVID-19 leave statute
                and were not paid their regular rate of pay for their full period of
                quarantine and/or isolation, from March 18, 2020 through the date
                of final judgment in this action.

                Injunction Class:

                All Amazon employees employed in the State of New York who are
                eligible or who may become eligible for leave pursuant to New
                York’s paid COVID-19 leave statute through the date of final
                judgment in this action.



                                                 7
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 8 of 56 PageID #: 1383




       30.     The classes are so numerous that joinder of all potential class members is

impracticable. Although the precise number of such persons is unknown, and the facts on which

the calculation of that number would depend are presently within the sole control of Defendants,

upon information and belief, there are more than fifty (50) members of each Class.

       31.     There are questions of law or fact common to the classes that predominate over

any individual issues that might exist. Common questions of law and fact include:

               a.      Whether Amazon failed to pay New York COVID-19 leave in a timely

                       manner, as required by N.Y. Lab. Law § 191;

               b.      Whether Amazon failed to pay the full amount of New York COVID-19

                       leave pay, including hazard pay or other similar payments;

               c.      Whether Amazon was required to and did pay workers full pay for the

                       duration of their COVID-related absence.

       32.     The class claims asserted by Plaintiffs are typical of the claims of the potential

Class Members. All Plaintiffs are Amazon employees. Plaintiffs Chandler and Bernard are

Amazon employees who contracted COVID-19 and allege that Amazon failed to timely pay

them their New York COVID-19 leave pay in full.

       33.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because numerous identical lawsuits alleging similar or identical

causes of action would not serve the interests of judicial economy. This is especially true in the

case of relatively low-wage, warehouse workers, like many of the class members here, who are

unlikely to seek, or be able to retain, legal representation on their own.

       34.     Plaintiffs Bernard and Chandler will fairly and adequately protect and represent

the interests of the Damages class. They work for Defendants and are victims of the same




                                                  8
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 9 of 56 PageID #: 1384




violations of law as the other class members, including violations of N.Y. Lab. Law § 191.

       35.     Plaintiffs Palmer, Rouse, Chandler, and Bernard will fairly and adequately protect

and represent the interests of the Injunction Class. They work for Defendants and are victims or

potential victims of the same violations of law as the other class members, including violations

of N.Y. Lab. Law § 191.

       36.     Plaintiffs are represented by counsel experienced in litigating workplace safety

and employment claims.

       37.     Amazon has acted or refused to act on grounds that apply generally to the

proposed injunction class, so that final injunctive relief or corresponding declaratory relief is

appropriate as to the class as a whole. Specifically, Amazon has failed to promptly pay members

of the Injunction Class the full amount of their COVID-19 leave pay in a timely manner.

       38.     Each Class Member’s claim is relatively small. Thus, the interest of potential

Class Members in individually controlling the prosecution or defense of separate actions is

slight. In addition, public policy supports the broad remedial purposes of class actions in general

and confirms that the pertinent federal laws are appropriate vehicles to vindicate the rights of

those employees with small claims as part of the larger class.

       39.     Plaintiffs are unaware of any members of the putative classes who are interested

in presenting their claims in a separate action.

       40.     Plaintiffs are unaware of any pending litigation commenced by putative class

members.

       41.     It is desirable to concentrate this litigation in this forum because the violations

alleged occurred in New York and Plaintiffs all work in the Eastern District of New York.




                                                   9
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 10 of 56 PageID #: 1385




       42.     This class action will not be difficult to manage due to the uniformity of claims

among putative class members and the susceptibility of these claims to both class litigation and

the use of representative testimony and representative documentary evidence.

                                  FACTUAL ALLEGATIONS

The Current COVID-19 Pandemic

       43.     COVID-19 is an infectious respiratory disease caused by a novel coronavirus.

       44.     COVID-19 can result in serious, long-term health complications and has resulted

in over 140,000 reported deaths in the United States to date. Among these serious health

complications, COVID-19 can cause inflammation in the lungs, clogging the air sacs in the

lungs, limiting the body’s oxygen supply and blood clots, organ failure, intestinal damage, heart

inflammation, problems with the liver, neurological malfunction, and acute kidney disease.

       45.     Some populations are especially vulnerable to the consequences of COVID-19,

including individuals 65 years and older, people living in a nursing home or long-term care

facility, and others of all ages with underlying medical conditions, such as people with lung

disease, asthma, heart conditions, severe obesity, diabetes, kidney disease, or liver disease and

people who are immunocompromised.

       46.     Some conditions that can cause compromised immunity include cancer treatment,

smoking, bone marrow or organ transplantation, immunodeficiencies, poorly controlled HIV or

AIDS, and prolonged use of corticosteroids, and other immune weakening medications.

       47.     The novel coronavirus that causes COVID-19 is also highly contagious.

       48.     COVID-19 appears to spread easily and sustainably across the world through

“community spread.”




                                                10
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 11 of 56 PageID #: 1386




       49.     Community spread means that people have been infected with the virus in an area,

including some who are not sure how or where they became infected.

       50.     The virus spreads mainly person to person, primarily through respiratory droplets

produced when an infected person coughs or sneezes.

       51.     Spread is more likely when people are in close contact with one another (within

about 6 feet for longer than 10 minutes).

       52.     The virus can be spread even by people who are “asymptomatic,” meaning they

carry the active virus in their body but never develop any symptoms; “pre-symptomatic,”

meaning they have been infected and are incubating the virus but don’t yet show symptoms; or

very mildly symptomatic.

       53.     Recent research from the Centers for Disease Control and Prevention (“CDC”)

suggests that a single person with COVID-19 is likely to infect five or six other individuals

absent aggressive social distancing practices.

       54.     The best way to prevent illness is to avoid being exposed to this virus.

New York’s Response to the COVID-19 Pandemic

       55.     New York’s first confirmed case of COVID-19 was announced on March 1, 2020.

       56.     In the following weeks, New York became the global epicenter of the pandemic,

with over 417,000 cases and 32,000 deaths to date. Officials estimate there are many more

unconfirmed cases of the virus that resulted in many additional deaths.

       57.     New York City continues to record new cases of COVID-19.

       58.     Currently, some individuals seeking COVID-19 tests in New York and around the

country are experiencing lengthy delays in receiving their test results.




                                                 11
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 12 of 56 PageID #: 1387




       59.     In addition to illness and death on a massive scale, the New York economy has

been hard-hit by the pandemic. At the end of April, an estimated 1.2 million New Yorkers—27

percent of all private-sector workers—were estimated to be jobless.

       60.     On March 20, 2020, Governor Andrew Cuomo issued the “New York State On

PAUSE” Executive Order (“NYSOP”).

       61.     Under NYSOP, effective 8:00 p.m. on March 22, 2020, all non-essential

businesses in the state were closed. NYSOP permitted “Essential Businesses,” defined as those

providing products or services that are required to maintain the health, safety, and welfare of the

citizens of New York State, to stay open.

       62.     Amazon is an “Essential Business.”

       63.     All Essential Businesses must continue to comply with the guidance and

directives for maintaining a clean and safe work environment issued by the New York State

Department of Health.

The New York Forward Plan

       64.     Beginning in May 2020, New York began a phased reopening of previously

closed businesses under the New York Forward plan. As part of this plan, the state has provided

detailed industry-specific guidance for businesses that are reopening, as well as those, like

Amazon, that were deemed essential and continued their operations during NYSOP.

       65.     These guidelines are “minimum requirements”1 that businesses must follow to

remain open.




1
 Interim Guidance for the Wholesale Trade Sector During the COVID-19 Public Health
Emergency,
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/WholesaleTradeMasterGui
dance.pdf.


                                                12
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 13 of 56 PageID #: 1388




       66.     A business can determine which set of New York Forward minimum

requirements apply to it by inputting its NAICS code on the New York Forward website.

       67.     Amazon fulfillment centers typically operate pursuant to NAICS code 423990,

which applies to Other Miscellaneous Durable Goods Merchant Wholesalers.2

       68.     Accordingly, the New York Forward Interim Guidance for the Wholesale Trade

Sector (the “Wholesale Guidance”), which applies to all wholesale trade businesses, including

essential businesses, in New York state, applies to Amazon’s JFK8 operations.

       69.     The Wholesale Guidance “was created to provide owners/operators of wholesale

trade businesses and their employees and contractors with precautions to help protect against the

spread of COVID-19[.]”

       70.     New York’s Wholesale Guidance requires that subject businesses, among other

things, do the following, which are described as “minimum requirements”:

               a.     Operate at no more than 50-percent occupancy as reflected on the

                      facility’s Certificate of Occupancy, except that if more workers are needed

                      to continue safe operations, then additional mitigation measures must be

                      taken;

               b.     Implement policies to minimize sharing of objects and touching of shared

                      surfaces, and when sharing of objects or touching of shared surfaces

                      cannot be avoided, require that workers wash or sanitize their hands before

                      and after use;

               c.     Provide hand washing stations and supplies (including warm water, soap



2
  Even if a different category of minimum requirements applies to the JFK8 facility, comparable
requirements exist in the other categories of the New York Forward plan that could potentially
apply.


                                               13
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 14 of 56 PageID #: 1389




                  and paper towels) for employee use

            d.    Stagger shifts and breaks to minimize opportunities for congestion in

                  hallways, break rooms, bathrooms, etc., and stagger scheduled tasks so

                  that multiple teams are not working in the same area at the same time;

            e.    Ensure that workstations are cleaned and sanitized between shifts and that

                  shared tools and equipment are cleaned and sanitized before a different

                  worker uses them;

            f.    Conduct regular, ongoing cleaning of the entire facility, giving particular

                  attention to frequently touched surfaces and high-risk areas where many

                  workers are present, and keep a log of all cleaning activities;

            g.    If cleaning products are provided to workers to clean their own

                  workstations, allocate time during shifts for this cleaning to be conducted;

            h.    Conduct health screenings of all people entering the facility including

                  asking if they have experienced symptoms of COVID-19 or been in

                  contact with someone who has tested positive for the disease in the past 14

                  (fourteen) days, and keep a log of all responses to these questions to

                  facilitate contact tracing efforts;

            i.    Cooperate with local health departments if someone at the facility is

                  diagnosed with COVID-19 by providing a list of all workers and visitors

                  who entered the facility within 48 hours of the time the infected person

                  was diagnosed or began experiencing symptoms, whichever was earlier.

            j.    Develop a communications plan for employees, visitors, and customers

                  that includes applicable instructions, training, signage, and a consistent




                                             14
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 15 of 56 PageID #: 1390




                      means to provide employees with information.

New York’s Paid COVID Leave Law

       71.     One of the other early steps that New York State took to protect the public was to

ensure that essential workers and others had access to paid sick leave when they had to

quarantine pursuant to state law because they had contracted or been exposed to the virus and

experienced symptoms.

       72.     This protection has been an essential feature of New York’s public health policy

because it ensures that workers, including the millions of essential workers in New York State

who do not have the savings to lose the income they make from work, are not encouraged to

leave their homes and expose their coworkers by continuing to work.

       73.     New York law and guidance are clear that for sick leave to be effective,

employers must adequately communicate with their workers about the accessibility of New York

COVID leave.

       74.     Employers must let their employees know that these benefits are available to

them, should they be subject to a mandatory or precautionary order of quarantine or isolation. If

an employer has a specific process for handling these claims with its employees, the employer

must advise them accordingly.3

       75.     There are several ways for a worker to become eligible for New York COVID

leave. In New York City, such leave is immediately available to any essential worker subject to

an order of isolation. An order of isolation is immediately issued for any essential worker who

can self-attest that they have had contact with someone with COVID-19 and are experiencing



3
 COVID-19 Paid Leave: Guidance for Employers, available at
https://paidfamilyleave.ny.gov/covid-19-paid-leave-guidance-employers (last visited July 28,
2020).


                                                15
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 16 of 56 PageID #: 1391




symptoms or that they have been instructed by a healthcare provider to isolate.4

       76.     Under New York’s paid COVID leave protection,5 workers are guaranteed job

protection and financial compensation if they become subject to a mandatory or precautionary

order of quarantine or isolation issued by the New York State Department of Health, local board

of health, or any government entity duly authorized to issue such order due to COVID-19.

       77.     New York law requires small employers to provide unpaid leave until the

termination of any mandatory or precautionary order of quarantine or isolation. Medium-sized

employers and small employers with over $1 million net income in the prior year must provide at

least five days of paid sick leave and unpaid leave until the termination of any mandatory or

precautionary order of quarantine or isolation.

       78.     Large employers – like Amazon – must provide at least fourteen days of paid sick

leave during any mandatory or precautionary order of quarantine or isolation.

       79.     A worker subject to a mandatory or precautionary order of quarantine or isolation

must be paid their sick leave in the next pay period so that no one is encouraged to work outside

of the home when sick.6

The Centers for Disease Control Response to the COVID-19 Pandemic

       80.     In response to the COVID-19 crisis, the CDC published guidance for employers

and employees, including Interim Guidance for Businesses and Employers to Plan and Respond

to Coronavirus Disease 2019 (COVID-19).


4
  Order of the Commissioner of Health and Mental Hygiene of the City of New York for
Isolation, Appendix B, Isolation for Essential Personnel other than Healthcare Personnel,
https://www1.nyc.gov/assets/doh/downloads/pdf/imm/covid-19-paid-sick-leave-order.pdf.
5
  New Paid Leave for COVID-19, https://paidfamilyleave.ny.gov/COVID19.
6
  New York Paid Sick Leave Frequently Asked Questions, https://paidfamilyleave.ny.gov/new-
york-paid-family-leave-covid-19-faqs (“The paid sick leave payments are subject to the
frequency of pay requirements of Section 191 of the Labor Law, and leave payments should be
made in the paycheck for the applicable pay period for the leave.”).


                                                  16
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 17 of 56 PageID #: 1392




       81.    The New York Forward minimum requirements expressly require businesses to

comply with CDC guidance.

       82.    The purpose of the CDC guidance is to “help prevent workplace exposures to

COVID-19, in non-healthcare settings” and to “provide[] planning considerations for community

spread of COVID-19.” Id.

       83.    The following is a summary of some of these guidelines:

              a.     Employees who have symptoms should stay home and employers should

                     develop flexible leave policies to allow employees to stay home,

                     particularly by creating non-punitive sick leave policies such as giving

                     advances on future sick leave;

              b.     Employers should not require a positive COVID-19 test or a healthcare

                     provider’s note for employees to take sick leave;

              c.     Sick employees should not return to work except in consultation with

                     independent health care providers and state and local health departments;

              d.     Employers should reduce face-to-face contact between employees;

              e.     Employers should take steps to reduce transmission at the workplace by

                     reassigning work tasks to maintain social distance of six-feet, staggering

                     shifts, or allowing telework;

              f.     Employers should establish policies to minimize spread through a

                     workplace by identifying workers who have likely been exposed to the

                     disease, including in some cases through contact tracing that requires a

                     review of close contacts over the 48 hours before symptoms of the disease

                     emerged;




                                              17
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 18 of 56 PageID #: 1393




              g.      Employees should be encouraged to wash their hands and employers

                      should facilitate this by providing hand washing stations;

              h.      Employers should provide tissues;

              i.      Employers should increase ventilation rates; and

              j.      Employers should develop plans to clean high touch areas with an EPA-

                      approved cleaning agent.

Amazon Fails to Follow New York’s Minimum Requirements to Prevent Transmission of
COVID-19 at JFK8

       84.    During NYSOP, Amazon has kept JFK8 open as an essential business.

       85.    JFK8 is a building that occupies approximately 840,000 square feet and is located

in the Bloomfield neighborhood on the west shore of Staten Island.

       86.    On average there are approximately 3,500 workers at JFK8. During peak seasons,

which include months leading up to Christmas and the time around Amazon Prime Day in July,

the workforce swells to approximately 5,000 workers.

       87.    The workforce at Amazon has similarly swelled during the COVID-19 pandemic.

Amazon has said it hired 175,000 new workers in April.

       88.    At JFK8, many of the new workers are temporary workers hired to meet increased

demands during the pandemic.

       89.    Full-time JFK8 workers typically work 10.5-hour or 10.75-hour shifts, four days

per week.

       90.    During peak seasons these workers are expected to work “mandatory extra time”

shifts, or “MET,” of an additional 10-hour shift each week.

       91.    Amazon has required some workers to work “mandatory extra time” because of

increased demands during the pandemic.



                                               18
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 19 of 56 PageID #: 1394




       92.     For example, on March 18, 2020 Amazon sent a text message to workers at JFK8

with a “reminder that All departments will be on MET For the week of March 22nd” and

encouraged workers to come in to work because customers were relying on them more than ever.

       93.     On July 22, 2020, Amazon sent a text message to some workers at JFK8 advising

that Amazon had instituted mandatory extra time for shifts during the week of July 26, 2020.

       94.     JFK8 also employs part-time workers who typically work 10-hour shifts, 3 days

per week as well as flex-shift workers and variable-shift workers who have individualized

schedules based on their availability.

       95.     Because of JFK8’s somewhat remote location, many workers take multiple forms

of public transit to get to work. Those workers who do not have their own cars typically take

public transit in New York City to the Staten Island Ferry and then board a city bus, the S40 or

the S90, from the St. George Terminal to the facility.

       96.     Around March 24, 2020, workers at JFK8 began raising concerns about

Amazon’s failure to take steps to ensure their safety.

       97.     Specifically, workers were concerned that management was withholding

information about positive cases in the facility, refusing to shut down the facility for a deep

sanitization as had been done in other Amazon facilities with positive cases, failing to implement

and enforce policies to allow for adequate social distancing, and failing to improve access to

leave for workers who were sick, who had family members who were sick, or who believed they

had been exposed to someone with COVID-19.

       98.     Amazon has disciplined several workers who spoke out about health and safety

concerns at JFK8, including Plaintiff Derrick Palmer.

       99.     Upon information and belief, as of July 28, 2020, there have been at least 51




                                                 19
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 20 of 56 PageID #: 1395




confirmed cases of COVID-19 at JFK8.

          100.   Upon information and belief, as of July 28, 2020, at least one, and possibly more,

JFK8 workers have died of COVID-19-related causes.

          101.   As of July 28, 2020, at least 4 family members or others who share living space

with JFK8 workers have become infected with COVID-19, including three children and one

cousin of Plaintiff Barbara Chandler. At least one of these individuals died.

Amazon Discourages Workers from Taking COVID Leave and Does Not Promptly Pay
Workers for COVID Leave as Required by New York Law

          102.   New York State law is abundantly clear: paid sick leave for workers is essential to

preserve the public health during this pandemic.

          103.   If workers feel pressure, whether explicit pressure from their employers or

implicit economic pressure, to continue coming to work even when they may have the virus that

causes COVID-19, the public health will suffer.

          104.   Clearly communicating with workers about access to leave, promptly providing

them with that leave, and promptly paying them for that leave is essential to protect the public

health.

          105.   Although Amazon purports to comply with New York COVID leave law, it fails

to abide by either the letter or the spirit of that law by obfuscating and miscommunicating with

workers regarding the availability of leave.

          106.   Amazon also fails to promptly pay workers when they stay home from work

consistent with New York COVID leave laws.

          107.   Access to prompt, full payment for COVID leave is essential to ensuring that

workers can, consistent with the purposes of New York law, remain safely at home if they are or

may be sick, confident that their income will not suffer as a result. That is a public health



                                                 20
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 21 of 56 PageID #: 1396




imperative.

       108.    The potential availability of other forms of leave for Amazon workers does not

absolve Amazon of its responsibility to make COVID leave easily accessible.

       109.    Many categories of paid and unpaid leave at Amazon are only accessible to

workers who have formally applied to Amazon for such leave.

       110.    Leave made available to workers at the employer’s discretion is insufficient to

mitigate the public health consequences of not providing adequate leave, particularly for low-

wage workers in workplaces where workers fear retaliation for seeking leave.

Amazon’s Other Forms of Leave Do Not Absolve It of Its Duty to Follow New York Paid
COVID Leave Law

       111.    Some JFK8 workers may be entitled to some amount of automatic unpaid leave or

“UPT,” which accrues at 20 hours per quarter.

       112.    Amazon deducts a full hour of UPT each time a JFK8 worker is more than five

minutes late to work.

       113.    This is true even if their lateness is due to public transportation problems, which

have frequently occurred due to limited public transit during the pandemic.

       114.    Furthermore, once a worker loses all his or her accrued UPT, he or she can be

automatically fired for arriving late to work, even by a minute.

       115.    The critical importance of UPT, and the potential consequences of running out of

it, mean that workers fear running out of UPT for matters that cannot be controlled, like public

transportation delays.

       116.    As a result, workers are fearful of using up their UPT and guard it closely.

       117.    Due to the COVID-19 pandemic, Amazon provided JFK8 workers with unlimited

UPT for a period of time that included part of March and all of April 2020.



                                                21
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 22 of 56 PageID #: 1397




       118.    Amazon recognized that this policy was essential to ensuring workers would feel

safe staying home from work when they were sick.

       119.    In May 2020, Amazon reinstated its usual limits on UPT.

       120.    Since then, workers have struggled once again to retain their UPT and therefore

feel increased pressure to attend work while sick or when they believe they were exposed to a

COVID-19 positive individual.

       121.    Because of the risks of unemployment, especially now, when the unemployment

rate is higher than at any time since the 1930s, Amazon’s unpaid leave policy is insufficient to

reassure workers that they can miss work because of illness or exposure to illness.

       122.    Workers at the JFK8 facility are also entitled to up to 48 hours of paid leave over

the course of a year (called Paid Time Off or “PTO”), but which accrues at a gradual rate of one

hour for every thirty hours of work in accordance with New York City paid sick leave laws.

       123.    The amount of paid leave JFK8 workers are entitled to is inadequate to encourage

workers to take sufficient time away from work when they are experiencing symptoms of

COVID-19 or have been exposed to the virus that causes COVID-19, particularly because of

how slowly it accrues and the fact that many of Amazon’s newer workers have access to little or

no PTO.

       124.    Amazon’s punitive policies regarding unpaid leave further exacerbate the problem

of the amount of paid leave being inadequate. Workers hesitate to use their city-mandated paid

sick leave when they are sick because they are fearful that they may need to use it if, for

example, they are late for work and unpaid leave is not available or during “blackout” periods

when they are not entitled to use discretionary leave time.

       125.    Amazon’s unwillingness to provide easily accessible leave for workers who




                                                 22
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 23 of 56 PageID #: 1398




believe they may be infected with COVID-19 encourages workers to come to work when they

are sick, exacerbating spread of the virus in the facility and beyond.

Amazon’s Human Resources Department Fails to Provide Prompt or Adequate Responses
to COVID-19-Related Leave Requests

       126.    When workers at the JFK8 facility appear to have symptoms of COVID-19 or

believe they have come into close contact with the virus, Amazon requires them to communicate

with Amazon’s human resources team before they stay home pursuant to New York’s COVID

leave laws.

       127.    Because of Amazon’s byzantine protocols related to COVID leave, and its

retaliation against workers who speak out about workplace safety and COVID-19, many Amazon

workers are confused about the process and fearful about what will happen if they pursue

COVID leave.

       128.    Even when workers do affirmatively seek out information from Amazon about

whether they should quarantine and whether they will be able to access paid COVID leave,

Amazon is slow to respond, causing workers to attend work even when they may be sick.

       129.    For example, in May 2020, Plaintiff Benita Rouse heard from a co-worker with

whom she had close contact at work for several days that he had tested positive for COVID-19.

       130.    Rouse was concerned by her close contact with someone who had the virus but

did not believe she could access COVID leave without first speaking to Amazon’s human

resources department.

       131.    Other leave available to Rouse, including unpaid leave, was dwindling, and she

was fearful of using it knowing that she would likely need it someday to avoid discipline by

Amazon.

       132.    The day after learning of their co-worker’s diagnosis, Rouse and another



                                                 23
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 24 of 56 PageID #: 1399




co-worker who had also been in close contact with the COVID-19 positive individual attended

work and spoke to someone in Amazon’s human resources office.

       133.      The human resources employee told Rouse to go home and said that the human

resources employee could not make the decision herself but that someone who “gets paid more”

than her would call Rouse about whether she could access COVID leave under New York law.

       134.      Rouse did not receive a follow-up call to inform her whether to go to work.

       135.      Rouse repeatedly called three different Amazon HR phone numbers, but did not

reach anyone and only got a recording.

       136.      Rouse then called the main building number and reached a security guard at the

front desk of the facility. Rouse told the guard she was waiting for instruction about whether to

come to work or quarantine. Rouse informed the guard that no one from HR had followed up

with her since their meeting the day before. The guard told Rouse he would give the message to

Heather in HR.

       137.      Rouse also used Amazon’s Chime messaging system to message a colleague to

see if he could help her to get information from management about whether she should come to

work that day.

       138.      Rouse explained that she had been sent home due to a coworker having COVID-

19, and that she was waiting to find out whether she should quarantine. Rouse’s coworker told

her not to tell anyone and said he would speak with HR.

       139.      Rouse continued to call HR repeatedly throughout the morning, but was only able

to reach a recording. Rouse did not hear anything from HR or any other representative from

Amazon.




                                                 24
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 25 of 56 PageID #: 1400




       140.    Eventually, Rouse’s co-worker suggested she contact someone else in HR, and

suggested that she try sending an email to a dedicated JFK8 HR email address.

       141.    Rouse had already attempted to send an email to jfk8-askhr@amazon.com from a

computer at JFK8 the day before, but it didn’t work.

       142.    Rouse then messaged Nela Deakova, a manager at JFK8, seeking guidance on

what to do. Rouse explained the steps she had taken to get guidance on whether to come to work

in light of her exposure.

       143.    Eventually, the manager responded, instructing her to “pls be patient and we will

get back to you, contact tracing takes some time.”

       144.    Rouse understood Deakova’s response to mean that Amazon was engaging in

contact tracing related to her co-worker’s positive COVID-19 results.

       145.    Rouse asked whether she should stay home, but Deakova responded, “can you pls

give me a second . . . i was trying to get the answer for you . . . you can return to work.”

       146.    Plaintiff Deasahni Bernard began experiencing symptoms of COVID-19 at work

on March 25, 2020.

       147.    Bernard stayed home during a mandatory overtime shift on March 26, 2020,

because she was feeling sick.

       148.    Bernard sought medical attention and a test for COVID-19. She stayed home from

work during the weeks of March 28 and April 5, 2020. Bernard used UPT for these absences.

       149.    Bernard was finally able to receive a COVID-19 test on April 8, 2020.

       150.    Bernard learned that she had tested positive for COVID-19 on April 13, 2020.

       151.    She immediately notified an HR manager, Tyler Grabowski.




                                                 25
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 26 of 56 PageID #: 1401




       152.    Grabowski told Bernard that she would be eligible for two weeks of paid COVID

leave, and that she could receive short-term disability payments for the time she had self-

quarantined prior to learning her positive test results.

       153.    On April 14, 2020, Bernard contacted Amazon’s “Employee Resource Center,” or

ERC, to notify them of her positive test and begin the process of requesting paid COVID leave.

ERC advised Bernard that she could receive quarantine pay, but did not tell her what steps she

needed to take to access the benefit.

       154.    On April 15, 2020, having heard nothing from Amazon about her request for

COVID leave, Bernard sent Grabowski a message on Amazon’s Chime system to ask whether

she needed to send her COVID-related documents to anyone else. Grabowski instructed Bernard

to email the test result to Amazon’s “Leave of Absence” team. Bernard did so.

       155.    On April 15, 2020, Bernard received an email from the Leave of Absence team

confirming receipt of her COVID-19 test result.

       156.    Other than the acknowledgment email of April 15, Bernard heard nothing further

about her request for paid COVID leave until April 27, 2020.

       157.    During that time, Bernard repeatedly contacted Amazon’s ERC to find out the

status of her leave request, but was unable to learn whether the request had been approved.

       158.    Bernard sometimes stayed on hold with ERC for as long as 90 minutes.

       159.    On at least one occasion, Bernard’s call was disconnected before she could speak

with anyone.

       160.    When she was finally able to speak with someone at ERC, Bernard was told that a

case manager was assigned to her case, but she was not able to speak with them during that call.




                                                  26
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 27 of 56 PageID #: 1402




       161.    On April 27, 2020, two weeks after she first tested positive for COVID-19,

Bernard called ERC to inform Amazon that she was still experiencing COVID-19 symptoms and

was not well enough to return to work. Bernard requested an unpaid leave of absence.

        162. Later that day, Bernard received a document by email stating that Amazon had

initiated a leave extension request. In the same document, Amazon informed Bernard that her

initial request for COVID leave had been approved that same day – April 27, 2020. This was the

first indication that Bernard received that her request for paid COVID leave was approved.

Amazon Fails to Promptly Pay COVID Leave

       163.    Even when Amazon workers stay home from work because they are sick with

COVID-19 or are subject to a quarantine order, Amazon makes it difficult for them to obtain

their state-required pay for their quarantine.

       164.    Amazon fails to pay employees for the full amount of their COVID leave on their

next paycheck for the amount that the worker would have otherwise received had they been

continuing to work, as required by New York law.

       165.    Amazon fails to include premiums such as hazard pay in employees’ COVID

leave payments.

       166.    Amazon also pays employees who are absent due to COVID-19 for more than 14

days at the short-term disability rate of 60 percent of their pre-COVID hourly wage, not

including hazard pay.

       167.    For example, when Plaintiff Barbara Chandler was worried that she might have

contracted COVID-19 at the facility, she was fearful of missing work and of using precious time

off. Chandler ultimately used some of her available UPT to take time off work.




                                                 27
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 28 of 56 PageID #: 1403




         168.   On March 26, 2020, Chandler learned over the phone that she had tested positive

for the virus after calling the clinic where she was tested a few days earlier.

         169.   Chandler immediately sent Chime messages to Tyler Grabowski in the Human

Resources department (“HR”) and to several other members of upper level management at JFK8,

letting them know about her positive test.

         170.   Shortly thereafter, Chandler received a phone call from Tyler Grabowski

informing her that he would need to see proof of the positive test results before he would

“escalate” the case to Amazon HR for the purposes of providing her with COVID leave pay.

Grabowski also instructed Chandler not to tell anyone about her positive test.

         171.   As soon as Chandler was able to receive proof of her positive test later that

evening, she sent it via Chime to Grabowski.

         172.   Grabowski replied to Chandler that he would “open up the escalation to global

security.”

         173.   On March 26, 2020, after notifying Amazon about her positive COVID-19 test,

both Grabowski and a Senior Operations Manager told Barbara Chandler that she would be

contacted by HR about next steps.

         174.   At 8:20 p.m. on the evening of March 27, 2020, Chandler had still not been

contacted by anyone at HR about quarantine so she sent a Chime message to Grabowski asking

when she should plan to return to work and asking if she was going to get two weeks of paid

leave.

         175.   On or around March 28, 2020, Grabowski called Barbara Chandler to inform her

she was going to be on two-week quarantine. Grabowski asked Chandler to contact the

Employee Resource Center (“ERC”).




                                                 28
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 29 of 56 PageID #: 1404




       176.   Later that day, Chandler talked to ERC by phone and they informed her they had

completed her leave of absence documents so that she could receive quarantine pay, and they

assigned her a case manager from the Leave of Absence team (“LOA”).

       177.   On April 1, 2020, Chandler received an email from ERC that included a

“Decision Notification” about her request for a leave of absence that showed she was approved

to receive Federal FMLA and a Medical Leave of Absence from March 25, 2020 until April 7,

2020. The document also said that she had been approved for Short Term Disability from April

1, 2020 through April 7, 2020.

       178.   The letter also said that all Amazon employees who were diagnosed with COVID-

19 would receive up to two weeks of pay.

       179.   This was the first document Barbara Chandler received that had any information

about her paid COVID leave, or what Amazon calls “Special COVID-19 Pay”.

       180.   On or around April 7, 2020, Chandler saw in Amazon’s A to Z App that she had

been returned to the schedule beginning on April 12, 2020.

       181.   Chandler returned to work at JFK8 on April 12, 2020.

       182.   In total, Chandler missed 9 scheduled days of work due to COVID-19.

       183.   On April 10, 2020, Chandler received a direct deposit from Amazon for 56 hours

of paid COVID leave, which was coded “guarantee pay” on her paystub.

       184.   This 56 hours was significantly fewer hours than she would have normally

worked in two weeks. Chandler’s schedule at the time was four 10.5-hour shifts, with a 30-

minute unpaid lunch break, each week. Chandler’s work schedule required her to work Sunday,

Monday, Tuesday, and Wednesday each week, for a total of at least 40 hours per week.




                                              29
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 30 of 56 PageID #: 1405




       185.    This 56 hours was also significantly fewer hours than Amazon’s purported policy

of assuming 40 hours a week (8 hours a day for 5 days a week, Monday through Friday) for

Special COVID-19 Pay.

       186.    On April 17, 2020, Chandler received a direct deposit from Amazon for $210.86,

which was coded as “Shrt Term Dis.”

       187.    Chandler repeatedly asked managers at JFK8 why she had not received a full two

weeks of COVID pay and was repeatedly told that she would see the money on the following

paycheck. Chandler tried to contact ERC, and left numerous messages for them, but did not

receive a call back.

       188.    On or around April 29, 2020, Chandler sent a Chime message to Heather Mirabal,

a senior HR manager at JFK8, asking why she had not received the remaining 24 hours of her

COVID pay. Mirabal told Chandler that she had brought it up with her “BPs” earlier that week.

       189.    On May 20, 2020, Chandler still had not received her final 24 hours of COVID

pay and she sent a message to management on Amazon’s internal Voice of the Associate

message board (“VOA”) demanding her final 24 hours of COVID pay.

       190.    Later in the day on May 20, 2020, Chandler received a Chime message from Neha

Viswanath in HR informing Chandler that the leave of absence team had initially determined that

she was not eligible for 80 hours of COVID pay, but they had given “site approval” to have the

full 80 hours paid because that was what had been initially promised to her. Viswanath said that

she had escalated Chandler’s case but they were behind in processing. Viswanath told Chandler

that she would hopefully see the money on her next check.

       191.    Chandler asked Viswanath why she was not deemed eligible for a full 80 hours of

COVID pay, despite having tested positive for COVID-19 and being a full-time worker, and




                                               30
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 31 of 56 PageID #: 1406




Viswanath informed Chandler that Amazon only promises “up to” two weeks of pay and that not

everyone gets the same benefit.

       192.     Later in the day on May 20, 2020, Chandler received a message from Mirabal

saying that she had “good news” and that Chandler would receive the remaining 24 hours of

COVID pay on May 29, 2020. However, Mirabal was unable to confirm whether the remaining

24 hours would be paid at 100% under the COVID leave pay policy or at 60% under the Short

Term Disability policy.

       193.     On May 27, 2020, when Chandler was able to access her upcoming May 29, 2020

pay statement, she saw that Amazon had in fact only coded her remaining 24 hours of COVID

pay as Short Term Disability at 60% of her regular rate. Chandler contacted Viswanath via

Chime and asked her why she was again failing to receive her full two weeks of COVID pay at

100% of her regular rate.

       194.     Viswanath said she would “follow up with them” to see why the hours were

coded as Short Term Disability and agreed to add 10 hours of “company business” pay to the

May 29, 2020 paycheck.

       195.     When Chandler informed Viswanath that the additional 10 hours would still be

$10.16 less than what was promised to her, Viswanath agreed to add 11 hours of “company

business” pay instead.

       196.     On May 29, 2020, Chandler received Short Term Disability pay for the remaining

24 hours of COVID leave.

       197.     Viswanath told Chandler that she would get the remainder of her COVID pay on

June 5, 2020.




                                               31
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 32 of 56 PageID #: 1407




        198.    On June 5, 2020, Chandler received a paycheck for the pay period of May 24,

2020 through May 30, 2020.

        199.    The June 5, 2020 paycheck included payment for 29.18 hours coded “Regular”

and paid at a rate of $20.80, 13.38 hours coded “Double Time” and paid at a rate of $41.60,

10.82 hours coded “Holiday O/T” and paid at a rate of $31.20, 10.82 hours coded “H05” and

paid at a rate of $10.40, 8 hours coded “Holiday Pay” and paid at a rate of $20.80, 53.38 hours

coded “Additional pay” and paid at a rate of $2.00, and 24.20 hours coded “O/T Premium” and

paid at a rate of $2.00.

        200.    Amazon did not pay any part of Chandler’s COVID pay at the rate including $2

per hour extra of “hazard pay” she would have received had she been at work during that period.

        201.    Amazon paid a portion of Chandler’s COVID pay as “Short Term Disability” at

60 percent of her pre-COVID-19 rate of $20.50. This rate did not reflect the $2/hour hazard pay,

or a $0.30 per hour raise she received effective March 29, 2020.

        202.    As of July 28, 2020, Barbara Chandler still has not received full payment for her

more than two weeks of COVID-related leave even though those benefits are supposed to be

paid out to workers in the next pay period.

        203.    Although Chandler has still not been fully compensated for her COVID leave, she

received much of her compensation for that period only after repeated calls and inquiries with

Amazon’s HR personnel, over a period of many weeks.

        204.    Similarly, on May 1, 2020, Plaintiff Bernard received payment, coded as

“regular” pay, for 50 hours at her pre-COVID-19 rate of $18.30. The earnings statement she

received indicated that the payment was to cover her wages for the period of April 19-25, 2020,

during which she had been isolated following her COVID-19 diagnosis.




                                                32
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 33 of 56 PageID #: 1408




       205.    On May 8, Bernard received payment, coded as “regular” pay, for 20 hours at the

rate of $18.70, reflecting a scheduled raise. The earnings statement she received indicated that

the payment was to cover her wages for the period of April 26-May 2, 2020.

       206.    In total, Bernard received 70 hours’ worth of pay for the time she spent in

isolation after testing positive for COVID-19.

       207.    However, Bernard’s schedule required her to work at least 40 hours per week.

Bernard would have worked at least 80 hours during the time she spent in isolation after testing

positive for COVID-19.

       208.    Amazon paid Bernard’s 70 hours of COVID pay at the rate of $18.30 for the first

pay period, and $18.70 for the second pay period.

       209.    Amazon did not include in Bernard’s COVID pay the $2 per hour in hazard pay

that Bernard would have earned had she continued working at JFK8.

       210.    This is true even though, as a full-time employee, Bernard would have worked 80

– not 70 – hours during the two-week period of quarantine prior to her positive COVID-19 test.

In addition, Bernard was earning $2 per hour in hazard pay at the time she took leave, but

Bernard’s COVID leave payments did not reflect that hazard pay.

       211.    In defiance of New York COVID leave laws, Amazon fails to make such leave

available to workers promptly without requiring them to navigate Amazon’s automated and

broken human resources systems, fails to pay them promptly for such leave, and fails to pay

them their complete wages for such leave.

       212.    These problems are not limited to Rouse, Bernard, and Chandler. Public reporting

from June and July regarding sick leave for Amazon fulfillment center workers makes clear that

Amazon’s “heavily automated” HR systems have prevented workers from obtaining information




                                                 33
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 34 of 56 PageID #: 1409




about leave, accessing such leave without being scheduled to work, and obtaining prompt and

complete payment for leave.7

       213.    In March and April, when workers had access to unlimited UPT, these HR

failures were less of a problem, but today, an employee must apply for sick leave through

Amazon, and that process is “plagued by confusion and delays” that have caused workers to

attend work sick.8 Those failures are inconsistent with New York law.

Amazon’s Production Requirements Prevent Workers from Engaging in Basic Hygiene
and Sanitizing Tasks and Social Distancing

       214.    Amazon uses real-time tracking of employee activity on scanner devices that

workers use to scan items, bins, and packages, in order to track whether workers at JFK8 are “on

task” or “off task” for every minute of work.

       215.    During every minute of each shift, including during paid rest breaks, Amazon

tracks—down to the minute—whether the worker is actively engaged in work based on whether

they perform a task in that minute and aggregates a total time off task (“TOT”) for each worker

every day.

       216.    If a worker has more than 30 total minutes of TOT in a shift, other than their paid

break time, they receive a written warning.

       217.    If a worker has more than 60 total minutes of TOT in a shift, other than their paid

break time, they receive a final written warning.




7
  Matt Day, Amazon’s Heavily Automated HR Leaves Workers in Sick Leave Limbo, June 5,
2020, https://www.bloomberg.com/news/articles/2020-06-05/amazon-s-heavily-automated-hr-
leaves-workers-in-sick-leave-limbo.
8
  Spencer Soper, Amazon Workers in Memphis Are Spooked as Virus Rages in South,
Bloomberg, July 14, 2020, https://www.bloomberg.com/news/articles/2020-07-14/covid-19-
amazon-workers-in-memphis-are-getting-sick-now.


                                                34
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 35 of 56 PageID #: 1410




       218.    If a worker reaches 120 minutes of TOT in a shift, other than their paid break

time, Amazon automatically terminates them.

       219.    Although supervisors are authorized to re-code TOT for certain activities so that it

does not count against the worker, supervisors cannot re-code TOT for bathroom breaks,

including trips to the bathroom for handwashing purposes.

       220.    Instead, discipline for bathroom breaks is up to the discretion of supervisors.

       221.    In July 2020, Amazon informed workers that time spent maintaining social

distancing, handwashing, sanitizing workstations, and using the restroom would not be subject to

feedback relating to TOT. However, the TOT policy otherwise remains in effect.

       222.    Although workers in some departments are able to indicate on their kiosks when

they stop work due to a dangerous condition, equipment malfunction, or injury, Amazon does

not provide workers at JFK8 with any mechanism to affirmatively indicate that they are taking

time away from their duties to use the bathroom.

       223.    This process, called “pulling an Andon,” permits workers to select the reason for

their “Andon” from a pre-set list of options grouped into priority “blocking” and non-priority

“non-blocking” reasons.

       224.    There are no Andons for using the bathroom, sanitizing a workstation, washing

hands, or social distancing.

       225.    In addition, Amazon monitors workers minute-to-minute to assess whether they

are scanning items quickly enough.

       226.    Typically, Amazon expects workers at JFK8 in the pick department to pick a total

of 400 items per hour.




                                                35
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 36 of 56 PageID #: 1411




         227.   In the count department, workers are expected to count 750 items per hour in

simple bin count, 320 items per hour in simple record count, and 175 items per hour in cycle

count.

         228.   Prior to the pandemic, workers who were not able to maintain Amazon’s set rates

were given verbal warnings and workers who consistently underperform compared to Amazon’s

rates were disciplined with write-ups or termination.

         229.   In March 2020, according to internal corporate documents, Amazon stopped

providing feedback to workers who were not maintaining their rate, and stopped imposing

discipline about failure to meet rate.

         230.   However, Amazon did not directly and publicly communicate that change to

workers until July 13, 2020, after Plaintiffs filed this lawsuit.

         231.   On July 13, 2020, Amazon sent an “inSITES” email to some JFK8 workers telling

them that “since mid-March 2020, we have temporarily suspended our productivity feedback.”

On July 13, 2020, Amazon also posted an “inSTALLment” message in some bathrooms in the

JFK8 facility with the same information.

         232.   Prior to the actions Amazon took on July 13, Amazon communicated information

about the change in rate enforcement to managers with a list of “talking points.”

         233.   Amazon specifically instructed its managers not to post the talking points

publicly.

         234.   Upon information and belief, many workers at JFK8 remain unaware that rate

requirements have been relaxed during the pandemic.

         235.   Amazon does not automatically provide its warehouse workers with real-time

information about how much TOT they have accrued over the course of their shift or about how




                                                  36
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 37 of 56 PageID #: 1412




fast they are picking or counting items.

       236.    Many workers learn about their TOT or rate only when they are subject to

discipline for not working fast enough or taking too much time away from their workstations.

       237.    Therefore, these workers are unaware of how close they may be to hitting a TOT

or rate-based disciplinary benchmark.

       238.    Because of these time pressures and the absence of information about pace of

work and TOT, Amazon warehouse workers are forced to work at a frenzied pace.

       239.    Even after Amazon officially suspended rate requirements, it failed to

communicate that suspension publicly to workers until July 13, 2020.

       240.    Even after July 13, 2020, managers continued to post rate goals on white boards

in the facility and encourage workers to meet their goals.

       241.    Amazon’s TOT and rate policies are oppressive and dangerous, even absent a

pandemic.

       242.    Based on a sample of records from Amazon facilities around the country, the

National Employment Law Project and a coalition of workers’ rights organizations determined

that the Total Recordable Injury Rate at Amazon facilities in 2018 was 10.76 per 100 workers.

       243.    This is three times as high as the injury rate across all private employers (2.8

recordable injuries per 100 workers) and more than twice as high as the injury rate in the

notoriously hazardous general warehousing industry (5.2 recordable injuries per 100 workers)

       244.    The National Council for Occupational Safety and Health (NCOSH) included

Amazon on its “dirty dozen” list of especially unsafe workplaces in 2019. NCOSH reported that

Amazon workers “labor at a relentless pace, with constant monitoring of their activities. This

high stress environment leads to physical and emotional ailments—but reports indicate that the




                                                37
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 38 of 56 PageID #: 1413




company does not provide adequate support to those suffering on-the-job injuries.”

       245.     In the context of the COVID-19 pandemic, the relentless pace of work at Amazon

facilities becomes even more dangerous because the TOT and rate policies discourage workers

from leaving their workstations to wash their hands and from taking the time to wipe down their

workstations.

       246.     This is particularly true because of the size of JFK8. A bathroom or handwashing

station can easily be a 7-minute walk, each way, from a worker’s workstation.

       247.     Although Amazon has provided some additional hand sanitizing stations for

workers, the stations are not stocked frequently enough and supplies often run out.

       248.     For most workers, the only place that they can wash their hands is the bathroom,

which could mean 15 minutes or more of TOT and a significant decrease in their rate.

       249.     If the bathroom is already occupied when a worker arrives, waiting longer for the

bathroom to be vacated, as social distancing guidelines recommend, results in even more TOT

and a further decrease in their rate.

       250.     Even when Amazon provides wipes to clean workstations, some workers,

including the Plaintiffs employed by Amazon, fear taking the time to clean their stations for fear

it will result in a writeup for TOT or rate issues.

       251.     Amazon has not provided workers with additional time between breaks to wash

their hands or clean their workstations while they are working.

       252.     In fact, Amazon recently changed the break schedule so that instead of receiving

two 20-minute breaks in addition to their lunch break each shift, workers receive one 35-minute

break in addition to their lunch break each shift.




                                                  38
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 39 of 56 PageID #: 1414




        253.   As a result, bathroom lines and break rooms are more crowded during the break

time.

        254.   Prior to the pandemic, managers regularly told workers that they should use the

bathroom during their break time so that their rates and TOT would not be affected.

        255.   The rush to avoid TOT and maintain Amazon’s rates while working also impedes

social distancing.

        256.   Workers often find themselves rushing through the facility, which makes it

difficult for them to spread out in hallways or, when they are able to use the bathroom or are

required to access other cramped spaces, to allow other workers to leave before they enter.

        257.   These time constraints exert particularly harsh pressures over workers now

because Amazon has hired a substantial number of temporary “seasonal” workers to staff its

JFK8 warehouse during the pandemic.

        258.   These temporary “seasonal” workers, many of whom have been laid off from

other jobs, are helping Amazon to meet increased demands cheaply and filling in for dozens of

workers who have contracted COVID-19 while working at Amazon or who are in quarantine as a

result of exposure to coworkers who have contracted COVID-19.

        259.   These temporary “seasonal” workers have even less familiarity with Amazon

requirements regarding TOT and rate but are just as fearful of losing their jobs.

        260.   Workers hired after July 13, 2020 may not be aware that Amazon has suspended

productivity requirements during the COVID-19 pandemic.

        261.   These temporary “seasonal” workers are thus more likely to rush through tasks

and when moving through the facility and less likely to take even modest time away from their

work to wash their hands.




                                                39
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 40 of 56 PageID #: 1415




         262.   Upon information and belief, workers do not have a mechanism at their disposal

to automatically indicate time spent cleaning their workstations.

         263.   Process Assistants, who have the authority to waive TOT for certain reasons, do

not have any way to waive TOT for employees taking extra time to clean their workstations ,

even if workers are cleaning their workstations to protect themselves from the spread of COVID-

19 in the facility.

         264.   Upon information and belief, workers must speak to a higher-level manager to

ensure that time spent cleaning their workstations does not count against them for TOT purposes.

         265.   Upon information and belief, Amazon is not deep cleaning on a daily basis

workstations or computers that employees use.

         266.   Plaintiff Palmer has not observed anyone from the cleaning crew sanitizing

workstations during breaks or lunch, apart from some basic sweeping, mopping or collecting of

trash.

         267.   Plaintiff Palmer saw a poster in the facility containing a “Daily Deep Cleaning

Cadence” schedule for the JFK8 facility. The poster instructed “please exclude spraying stations

and electrical components.”

         268.   Plaintiffs Palmer’s and Bernard’s workstations typically appear dirty when they

begin their shifts.

         269.   Because Amazon failed to effectively communicate its policy suspending TOT

and rate requirements, Plaintiff Palmer has needed to spend time cleaning his station before he

started working.

         270.   Until July 13, 2020, Palmer believed that time spent cleaning his workstation

counted as TOT and was negatively affecting his rate, so he believed that he needed to be extra




                                                40
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 41 of 56 PageID #: 1416




diligent about working quickly and constantly throughout the rest of his shift and was therefore

less willing to take additional time to clean his station or to leave his station to wash his hands.

         271.   The vast majority of the workspace at JFK8 is not air conditioned.

         272.   As summer temperatures in New York City regularly exceed 85 degrees, JFK8

has become unbearably hot.

         273.   Workers at JFK8 regularly become dizzy or faint from the heat.

         274.   Only two of the breakrooms in JFK8 are air conditioned.

         275.   Amazon has encouraged workers to make use of the air-conditioned break rooms.

         276.   As a result, workers seeking a respite from the heat crowd into these break rooms

during their scheduled break time, impeding social distancing.

Amazon Takes Responsibility for Contact Tracing, But Fails to Comply with the Basic
Requirements of Contact Tracing

         277.   Amazon informs workers that it engages in contact tracing.

         278.   Amazon even suggests that its own contact tracing—as opposed to the judgment

of the local public health offices—should determine whether a worker is eligible for COVID

leave.

         279.   Amazon purports to perform contact tracing through and with the aid of its

immense surveillance system, which uses cameras and other technology to track workers’

locations during workdays.

         280.   Amazon has told workers that its contact tracing consists entirely of reviewing

surveillance footage to monitor the workplace contacts of workers diagnosed with COVID-19.

         281.   Amazon claims it uses this information—and only this information—to identify

workers who came into close contact with an infected worker during the final shift that the

worker was in the facility before leaving due to infection.



                                                  41
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 42 of 56 PageID #: 1417




       282.    Amazon does not interview infected workers to identify colleagues they believe

may have been exposed to the virus at JFK8.

       283.    Amazon discourages workers who have tested positive for COVID-19 from

informing coworkers they have tested positive and that others may be at risk.

       284.    These practices fall short of, and in some cases are directly contrary to, proper

protocols for contact tracing.

       285.    According to CDC guidance, the entity performing contact tracing should inform

all people who have come into close contact with an infected person within the 48 hours before

the infected person experienced symptoms.

       286.    According to New York requirements, employers must cooperate with local

health departments if someone at the facility is diagnosed with COVID-19 by providing a list of

all workers and visitors who entered the facility within 48 hours of the time the infected person

was diagnosed or began experiencing symptoms, whichever was earlier, so that proper contact

tracing can be performed.

       287.    Instead of cooperating fully with local health authorities, however, Amazon

appears to be attempting to perform contact tracing on its own.

       288.     A health advisory published by the New York State Health Department on March

31, 2020, mandated that essential workers who had been exposed to a person with a confirmed or

suspected case of COVID-19 would only be permitted to continue working if they remained

asymptomatic, quarantined while at home, underwent symptom checks upon entering the

workplace each day, and self-monitored for symptoms (including checking their temperature




                                                42
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 43 of 56 PageID #: 1418




every 12 hours) while at home.9

       289.    Amazon does not ask workers who have reported exposure to an individual with

COVID-19 whether they have any symptoms.

       290.    Amazon also does not instruct these workers on how to monitor their health at

home, to quarantine when not at work, or to seek medical advice.

       291.    In an effort to maintain labor force levels, even when many workers are or may be

infected with COVID-19, Amazon is not performing contact tracing consistently with CDC

and/or New York State guidance.

       292.    For example, after Plaintiff Barbara Chandler received the results of her positive

test for COVID-19 on March 26, 2020, she immediately informed Amazon of her diagnosis.

       293.    Although HR manager Tyler Grabowski called Chandler to request

documentation of her positive test, he did not ask her about when she began experiencing

symptoms, or whether she had been in close contact with others in the facility.

       294.    No one from Amazon ever followed up with Chandler about when she

experienced symptoms, whether she had contact with others, or to gather any other information

for contact tracing purposes.

       295.    Bernard began experiencing symptoms of COVID-19 at work at JFK8 on March

25, 2020.

       296.    Bernard did not go to work after she began experiencing COVID-19 symptoms.

       297.    Instead, Bernard used the unlimited UPT that was in effect at the time to stay

home while she sought testing. During this time, she continued to experience COVID-19



9

https://coronavirus.health.ny.gov/system/files/documents/2020/04/doh_covid19_essentialperson
nelreturntowork_rev2_033120.pdf.


                                                43
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 44 of 56 PageID #: 1419




symptoms.

       298.    Bernard used Amazon’s A to Z app to log her absences using UPT.

       299.    In the message field of the A to Z app, Bernard indicated that she was absent from

work due to COVID-19 symptoms. No one from Amazon followed up with her about her

symptoms.

       300.    On April 9, even though she had been logging her absences, including the fact

that she was self-quarantining, in the A to Z app, Bernard received an email saying that she was

at risk of being fired for “job abandonment.”

       301.    Bernard was finally able to take a COVID-19 test on April 8, 2020 and received

her positive test result on April 13, 2020.

       302.    Bernard promptly communicated her diagnosis to Amazon by sending a message

to HR manager Tyler Grabowski using the Chime app.

       303.    Grabowski interviewed Bernard on April 13, 2020.

       304.    During the interview, Bernard explained that she began feeling sick while at work

on March 25, and that she believed she had contracted the virus at work after being in close

contact with co-workers who had COVID-19.

       305.    Although Bernard told Grabowski that she had been in close contact with people

while at work, Grabowski did not ask her to provide the names of those individuals.

       306.    The call with Grabowski lasted 4 minutes and 40 seconds.

       307.    This call was the only conversation Bernard had with anyone at Amazon about

contact tracing.

       308.    No one from Amazon followed up with Bernard to ask her about individuals with

whom she had close contact, or to put her in touch with public health authorities for contact




                                                44
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 45 of 56 PageID #: 1420




tracing purposes.

       309.    In May 2020, when Plaintiff Benita Rouse learned that a colleague with whom

she worked closely had tested positive with COVID-19, she struggled to get an authoritative

answer as to whether she should quarantine as a result of her close contact with her sick

coworker.

       310.    When Rouse finally reached a friend’s day shift manager via “Chime,” Amazon’s

in-house messaging system, she was told that she should be patient because “contact tracing

takes some time.”

       311.    Then, five minutes later, the manager told Rouse that she could return to work

that day. A few hours later, the same manager asked Rouse to inform another co-worker that

they could return to work.

       312.    No one from Amazon asked Rouse if she had experienced any symptoms of

COVID-19 before authorizing her to return to work.

       313.    No one from Amazon affirmatively reached out to Rouse to advise her that she

might have been exposed to COVID-19, despite her close contact with an infected co-worker.

Amazon Does Not Properly Sanitize High-Touch Services or Clean Areas that Have Been
Touched by Someone Who Has Been Diagnosed with the Virus

       314.    Sanitizing and cleaning are especially important in a facility like JFK8, where

thousands of workers may be touching the same surfaces on any given day and where many

workers have already contracted COVID-19.

       315.    New York state requires that businesses conduct regular cleaning and disinfection

of the facility, and more frequent cleaning and disinfection for high risk areas used by many

individuals and for frequently touched surfaces. Cleaning and disinfection must be rigorous and

ongoing and should occur at least after each shift, daily, or more frequently as needed.



                                                45
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 46 of 56 PageID #: 1421




       316.    New York state also requires that businesses like Amazon provide appropriate

cleaning and disinfection supplies for shared and frequently touched surfaces, and encourage

employees to use these supplies, following manufacturer’s instructions, before and after use of

these surfaces, followed by hand hygiene.

       317.    New York state requires businesses, like Amazon, to provide for the cleaning and

disinfection of exposed areas in the event of a positive case of COVID-19.

       318.    Such cleaning and disinfection must include, at minimum, all heavy transit areas

and high-touch surfaces, including shared tools, machines, workspaces, vehicles, and railings.

       319.    The CDC currently recommends that businesses routinely disinfect all surfaces.

       320.    For surfaces that have been touched by someone who has contracted COVID-19,

the CDC recommends that businesses prevent others from touching those surfaces for at least 24

hours before thoroughly disinfecting the surfaces with an EPA-approved disinfecting agent.

       321.    Amazon sometimes provides workers at the JFK8 facility with access to tissues

and disinfectant but does not provide those workers with extra time to clean surfaces.

       322.    Because of their strict work-pace requirements, adjustments to which have not

been effectively communicated during the pandemic, workers may not have sufficient time to

clean their own workspaces.

       323.    Amazon does not provide a consistent or reliable supply of hand sanitizer or

disinfecting wipes. Workers at the JFK8 facility have at times even resorted to searching the area

where damaged products are stored to try to find cleaning supplies.

       324.    Additionally, although dozens of workers at the facility have already contracted

COVID-19, Amazon has not prevented other workers from touching any surfaces touched by

someone who has contracted the virus within the prior 24 hours and has not made efforts to




                                               46
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 47 of 56 PageID #: 1422




adequately sanitize those surfaces.

 COUNT I: PUBLIC NUISANCE AND DECLARATORY JUDGMENT PURSUANT TO
                            28 U.S.C. § 2201

                    (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS)

       325.    Amazon’s failure to comply with minimum basic health and safety standards at

the JFK8 facility, including New York Forward minimum requirements, CDC guidelines, and

other minimum public health standards necessary to stop the spread of COVID-19, is causing, or

is reasonably certain to cause, community spread of the disease.

       326.    Amazon’s specific failures include:

               a.      Failing to sufficiently stagger breaks to promote social distancing in

                       violation of NY Forward guidance as described in paragraph 70(d).

               b.      Failing to clean and sanitize commonly used workspaces and tools

                       between shifts in violation of NY Forward guidance described in

                       paragraph 70(e).

               c.      Failing to make available sufficient opportunities for workers to engage

                       in personal hygiene like handwashing in violation of NY Forward

                       guidance described in paragraph 70(c).

               d.      Failing to allocate time and adequate supplies for workers to clean and

                       sanitize their own workstations in violation of NY Forward guidance

                       described in paragraph 70(g).

               e.      Failing to cooperate with public health officials in conducting robust

                       contact tracing and providing relevant information to all exposed

                       workplace contacts in violation of NY Forward guidance described in

                       paragraph 70(i) and CDC guidance described in paragraph 83(f).



                                               47
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 48 of 56 PageID #: 1423




                  f.      Failing to implement flexible leave policies that disincentivize workers to

                          come into work when they are or may be sick, and failing to clearly

                          communicate these leave policies to all affected workers, in violation of

                          NY Forward guidance described in paragraph 70(j) and CDC guidance

                          described in paragraph 83(a) and 83(b).

                  g.      Failing to comply with New York’s COVID leave law by failing to make

                          such leave promptly available without requiring documentation,

                          encouraging workers to attend work even when they should or may be

                          eligible for such leave, failing to pay workers promptly for such leave,

                          and failing to pay workers their complete wages for such leave.

        327.      This community spread is not, has not been, and will not be limited to JFK8.

Infected workers will go home to interact with their families and with other members of the

public as they undertake their day-to-day activities, like grocery shopping and using public

transportation.

        328.      Increased community spread at JFK8 will cause increased community spread

within the five boroughs of New York City, the State of New York, the State of New Jersey, and

potentially other states as well.

        329.      This community spread will result in disease and possibly death. It will also stress

healthcare resources and cause financial harm.

        330.      Amazon’s current policies and practices constitute a public nuisance because they

unreasonably interfere with the common public right to public health.

        331.      This public nuisance causes special harm to Plaintiffs Chandler, Palmer, Bernard

and Benita Rouse (the “Employee Plaintiffs”) because they are directly exposed to the dangerous




                                                   48
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 49 of 56 PageID #: 1424




working conditions at JFK8 caused by Amazon’s policies and failures to meet its minimum

duties to its employees.

         332.   The Employee Plaintiffs also experience special harm flowing from their fear of

contracting COVID-19 and infecting a family member. The Employee Plaintiffs experience

emotional distress flowing from their knowledge that their work—which they cannot do

remotely and which they need to sustain their families—may expose their loved ones to a deadly

virus.

         333.   This public nuisance causes special harm to Plaintiffs Pellott-Chandler, Mesidor

and Alexander Rouse (the “Family Plaintiffs”) because sharing homes with the Employee

Plaintiffs heightens their risk of contracting the virus and creates a different kind of risk than the

public generally experiences because the Family Plaintiffs are at substantial risk of contracting

COVID-19, even if they remain at home and comply with all social distancing and other public

health directives.

         334.   This risk is different in degree and kind from the public generally. Whereas the

public generally can protect themselves from the virus by staying home, the Family Plaintiffs are

at risk inside their own homes because of the exposure Amazon causes to Employee Plaintiffs.

Furthermore, unlike others who may be invited into the home, for example to provide repairs, the

Family Plaintiffs are less able to protect themselves from the spread of disease.

         335.   Amazon’s public nuisance also causes special harm to the Family Plaintiffs

because they experience anxiety about contracting COVID-19 as a result of their family

members’ work at JFK8.

         336.   Plaintiffs therefore request a declaration that Amazon’s policies and practices at

JFK8 constitute a public nuisance and request injunctive relief to abate the nuisance.




                                                  49
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 50 of 56 PageID #: 1425




       COUNT II: BREACH OF DUTY TO PROTECT HEALTH AND SAFETY OF
        EMPLOYEES AS REQUIRED BY NEW YORK LABOR LAW § 200 AND
           DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. § 2201

              (BY EMPLOYEE PLAINTIFFS AGAINST ALL DEFENDANTS)

       337.    Pursuant to New York Labor Law § 200, Amazon must provide reasonable and

adequate protection to the lives, health and safety of all persons employed at or lawfully

frequenting JFK8.

       338.    By failing to adopt and adhere to New York’s minimum requirements and New

York’s COVID leave law, as described above, Amazon has breached this duty.

       339.    Employee Plaintiffs and other workers at JFK8 have already been harmed as a

result of this breach, including emotional harm and in some cases pecuniary harm and physical

harm associated with the COVID-19 infection.

       340.    The Employee Plaintiffs are also likely to experience future harm if Amazon does

not immediately satisfy its duty to protect employees’ health and safety as a matter of New York

law.

       341.    The Employee Plaintiffs request a declaration that these workplace safety duties

are being breached and request injunctive relief to ameliorate the breach.

        COUNT III: FAILURE TO TIMELY PAY EARNED WAGES UNDER
                           N.Y. LAB. LAW § 191
  (BY PLAINTIFFS DEASAHNI BERNARD AND BARBARA CHANDLER AND THE
           RULE 23 DAMAGES CLASS AGAINST ALL DEFENDANTS)

       342.    Plaintiff Bernard, Plaintiff Chandler, and members of the Damages Class are

employees of Defendants.

       343.    Defendants employ Bernard, Chandler, and members of the Damages Class.

       344.    Bernard, Chandler, and members of the Damages Class are engaged in manual

and/or clerical labor pursuant to N.Y. Lab. Law § 191.



                                                50
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 51 of 56 PageID #: 1426




       345.    Pursuant to New York law, COVID-19 Leave is earned wages that must be paid

out as wages during the next pay period.

       346.    Defendants are employers with one hundred or more employees and therefore are

required to provide all employees with at least fourteen days of paid sick leave to cover a period

of a mandatory or precautionary order of quarantine or isolation.

       347.    Defendants are required to pay the amount of wages that an employee would have

otherwise received over the period of a mandatory or precautionary order of quarantine or

isolation based upon the amount of time that employee was scheduled to work.

       348.    Bernard, Chandler, and members of the Damages class were Amazon employees

actively scheduled to work at the time that they each tested positive for COVID-19.

       349.    Defendants failed to pay Bernard, Chandler, and members of the Damages Class

their earned wages for COVID-19 paid leave on a timely basis.

       350.    Defendants willfully failed to pay Bernard, Chandler, and members of the

Damages Class their earned wages for COVID-19 leave pay at their regular pay rate.

       351.    Defendants willfully failed to pay Bernard, Chandler, and members of the

Damages Class their earned wages for COVID-19 leave pay for the duration of their mandatory

or precautionary quarantine or isolation.

       352.    Due to Defendants’ violations of the New York Labor Law, Plaintiffs and

members of the Damages Class are entitled to recover from Defendants their unpaid wages,

liquidated damages, prejudgment interest, reasonable attorneys’ fees and costs of the action, in

an amount to be determined at trial, pursuant to New York Labor Law § 198.




                                                51
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 52 of 56 PageID #: 1427




 COUNT IV: INJUNCTION AGAINST FUTURE FAILURE TO TIMELY PAY EARNED
                   WAGES UNDER N.Y. LAB. LAW § 191
  (BY EMPLOYEE PLAINTIFFS AND THE RULE 23 INJUNCTION CLASS AGAINST
                          ALL DEFENDANTS)

       353.    Plaintiffs and members of the Injunction Class are employees of Defendants.

       354.    Defendants employ Plaintiffs and members of the Injunction Class.

       355.    Plaintiffs and members of the Injunction class are engaged in manual and/or

clerical labor pursuant to N.Y. Lab. Law § 191.

       356.    Pursuant to New York law, COVID-19 leave is earned wages that must be paid

out as wages during the next pay period.

       357.    Defendants are employers with one hundred or more employees and therefore are

required to provide all employees with at least fourteen days of paid sick leave to cover a period

of a mandatory or precautionary order of quarantine or isolation.

       358.    Defendants are required to pay the amount of wages that an employee would have

otherwise received over the period of a mandatory or precautionary order of quarantine or

isolation based upon the amount of time that employee was scheduled to work.

       359.    Because the Employee Plaintiffs and members of the Injunction Class are subject

to the same pay policies as Plaintiffs Bernard and Chandler, Plaintiffs are concerned that if they

become eligible for COVID-19 paid leave, Defendants will fail to pay them their earned wages

for COVID-19 paid leave on a timely basis.

       360.    Because all Employee Plaintiffs and members of the Injunction Class are subject

to the same pay policies as Plaintiffs Bernard and Chandler, Plaintiffs are concerned that if they

become eligible for COVID-19 paid leave, Defendants will fail to pay them their earned wages

for COVID-19 paid leave at their regular pay rate.




                                                  52
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 53 of 56 PageID #: 1428




       361.    Because all Employee Plaintiffs and members of the Injunction class are subject

to the same pay policies as Plaintiffs Bernard and Chandler, Plaintiffs are concerned that if they

become eligible for COVID-19 leave pay, Defendants will fail to pay them their earned wages

for COVID-19 leave pay for the full duration of their period of mandatory or precautionary

quarantine or isolation.

                     PLAINTIFFS DO NOT DEMAND A JURY TRIAL

                                        PRAYER FOR RELIEF

       362.    Plaintiffs respectfully request an Order from this Court:

               a.          Entering judgment for Plaintiffs and against Defendants;

               b.          Declaring that Amazon’s failure to implement appropriate worker

protections during the COVID-19 crisis constitutes a public nuisance under New York law and a

violation of the right to a safe workplace under New York law.

               c.          Entering preliminary and final injunctive relief to protect the workers and

community from transmission, including but not limited to:

                      i.      Communicate clearly with workers consistent with applicable NY

                              Forward guidance described in paragraph 70(j) that if they are

                              experiencing symptoms of COVID-19 or otherwise may be subject to

                              a quarantine or isolation, they should consult a physician or public

                              health professional and not attend work, that they will not face any

                              adverse employment consequences for taking COVID leave, and that

                              they will be paid on their next paycheck for taking COVID leave;

                     ii.      Continue to communicate to workers, in writing, and communicate to

                              all newly onboarded workers in writing, that Amazon has suspended

                              rate requirements as a result of the COVID-19 pandemic, as required


                                                    53
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 54 of 56 PageID #: 1429




                       by applicable New York Forward guidance described in paragraph

                       70(j);

                iii.   Continue the existing suspension of rate requirements and refrain from

                       counting handwashing and bathroom breaks against TOT requirements

                       for as long as the minimum requirements of New York Forward

                       remain in effect;

                iv.    Provide workers with adequate time and tools to clean and disinfect

                       their work stations, as required by applicable New York Forward

                       guidance described in paragraph 70(g), and communicate to all newly

                       onboarded workers in writing that time spent on these tasks will not

                       count against their TOT;

                 v.    Ensure that workers have access to air-conditioned break rooms in

                       which they can maintain social distancing, as required by applicable

                       New York Forward guidance described in paragraph 70(d);

                vi.    Pay workers for at least 14 days of COVID leave, and more if they

                       were ill or quarantined due to COVID-19 for more than 14 days, on

                       their next paycheck, at the rate they would have earned had they been

                       working, as required by New York’s COVID-19 paid leave law;

                vii.   Either a) delegate all contact tracing responsibilities to the local health

                       department or another independent, trained professional without

                       relying on its own surveillance footage to determine which workers

                       have been in contact with one another, or if Amazon continues to

                       perform contact tracing itself, then b) conform those efforts to New




                                             54
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 55 of 56 PageID #: 1430




                          York and CDC guidance for contact tracing, such as interviewing the

                          infected individual about others they have been in touch with,

                          accounting for their activities in the 48 hours before diagnosis or onset

                          of symptoms, and following up with all identified contacts of the

                          infected individual to inform them of their exposure and inquire if they

                          are experiencing symptoms; and

                  viii.   Consistent with CDC guidance, allow workers immediate access to all

                          48 hours of PTO, even if they have not yet accrued all 48 hours based

                          on their amount of time working at Amazon, for the remainder of

                          2020.

       d.     Damages including compensatory damages, statutory penalties, and other

available relief for Plaintiffs Barbara Chandler and Deasahni Bernard and the Damages Class

arising from unpaid wages and late payment of wages resulting from Amazon’s failure to timely

pay the full amount of New York COVID-19 leave pay.

       e.     Awarding such other relief as this Court may deem just and proper.

 Dated: July 28, 2020                             By: /s/ Juno Turner
 New York, NY
                                                  Juno Turner
                                                  David H. Seligman*
                                                  Valerie Collins*
                                                  Towards Justice
                                                  1410 High Street, Suite 300
                                                  Denver, CO 80218
                                                  Telephone: (720) 441-2236
                                                  juno@towardsjustice.org
                                                  david@towardsjustice.org
                                                  valerie@towardsjustice.org




                                               55
Case 1:20-cv-02468-BMC Document 63 Filed 07/28/20 Page 56 of 56 PageID #: 1431




                                       Sienna Fontaine
                                       Elizabeth Jordan
                                       Frank Rankin Kearl
                                       Make The Road New York
                                       92-10 Roosevelt Avenue
                                       Jackson Heights, NY 11372
                                       Telephone: (718) 565-8500 x4425
                                       elizabeth.joynesjordan@maketheroadny.org
                                       frank.kearl@maketheroadny.org
                                       sienna.fontaine@maketheroadny.org

                                       Karla Gilbride*
                                       Stephanie K. Glaberson*
                                       Public Justice
                                       1620 L. St, NW, Suite 630
                                       Washington, DC 20036
                                       Telephone: (202) 797-8600
                                       kgilbride@publicjustice.net
                                       sglaberson@publicjustice.net

                                       Beth Terrell*
                                       Toby Marshall*
                                       Blythe Chandler*
                                       Amanda Steiner
                                       Erika Nusser*
                                       Terrell Marshall Law Group PLLC
                                       936 N. 34th Street, Suite 300
                                       Seattle, WA 98103
                                       Telephone: (206) 816-6603
                                       Facsimile: (206) 319-5450
                                       bterrell@terrellmarshall.com
                                       tmarshall@terrellmarshall.com
                                       bchandler@terrellmarshall.com
                                       asteiner@terrellmarshall.com
                                       enusser@terrellmarshall.com

                                       Attorneys for Plaintiffs

                                       *(admitted pro hac vice)




                                      56
